[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                   FILED
                      FOR THE ELEVENTH CIRCUITU.S. COURT OF APPEALS
                        ________________________ ELEVENTH CIRCUIT
                                                             FEB., 1, 2010
                               No. 09-11709                   JOHN LEY
                           Non-Argument Calendar            ACTING CLERK
                         ________________________

                  D. C. Docket No. 06-00351-CR-08-WSD-1

UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,

                                    versus

GILBERTO GONZALEZ,

                                                           Defendant-Appellant.


                         ________________________

                 Appeal from the United States District Court
                    for the Northern District of Georgia
                      _________________________

                              (February 1, 2010)

Before BLACK, MARCUS and ANDERSON, Circuit Judges.

PER CURIAM:

     Mary Erickson, appointed counsel for Gilberto Gonzalez, has filed a motion
to withdraw on appeal supported by a brief prepared pursuant to Anders v.

California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Our independent

review of the entire record reveals that counsel’s assessment of the relative merit of

the appeal is correct. Because independent examination of the entire record reveals

no arguable issues of merit, counsel’s motion to withdraw is GRANTED, and

Gonzalez’s conviction and sentence is AFFIRMED.




                                          2